DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner notes the amendment filed 21 JAN 2022.  The status of the claims is as follows:
Claims 1-20 are pending.
Claims 1, 2, 18, and 20 are amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘143 (WO 2013/123143, of record in the application, submitted 30 APR 2020) in view of Tanaka ‘741 (U.S. PGPub 2009/0098741) and Lu ‘766 (U.S. PGPub  2009/0057766).
Claim 18 - WO ‘143 teaches a method of forming a silicon boron nitride layer (PG 0003, PG 0056, PG 0071), comprising:
positioning a substrate (PG 0083, substrate 3186) on a pedestal (PG 0083, pedestal 3182 comprising holder 3180) in a process region within a process chamber (PG 0083, process chamber body 3172);32PATENTAttorney Docket No.: 44016238US02
introducing a first flow of a first process gas (PG 0056, baseline process gas to deposit silicon nitride) and a second flow of a second process gas (PG 
the first flow of the first process gas comprises a silicon-containing precursor (e.g. PG 0055, 200 sccm silane), a nitrogen-containing precursor (e.g. PG 0055, 1140 sccm ammonia), and nitrogen (e.g. PG 0055, 9000 sccm nitrogen), and
the second flow of the second process gas comprises:
5 molar percent (mol%) diborane (e.g. PG 0065, diborane, 5 mol% in argon), and
95 mol% argon (e.g. PG 0065, 95% argon with diborane);
forming a plasma concurrently with the first flow of the first process gas and the second flow of the second process gas to the process region (PG 0061, plasma reacts with process gases); and
exposing the substrate to the first process gas, the second process gas, and the plasma to deposit the silicon boron nitride layer on the substrate (PG 0061, plasma activates the process gases to deposit silicon boron nitride on the substrate),
wherein the silicon boron nitride layer comprises 15 atomic percent (at%) of boron (WO ‘143 PG 0071, e.g. 15 atomic percent boron expressly recited as an known percentage),
WO ‘143 does not teach or suggest the following limitations of Claim 18:
Wherein the first and second process gas streams are divided as described.
Wherein the first process gas comprises hydrogen and at least one of argon and helium.
Wherein the second process gas comprises hydrogen as described.
Wherein the composite second process gas has the claimed flow rate.
Wherein the silicon boron nitride layer comprises about 18 at% to about 50 at% of boron.
Wherein the silicon boron nitride layer has a nitrogen to silicon atomic ratio of about 1.05 to about 1.5.
Wherein the silicon boron nitride layer has a leakage current of less than 1 x 10-9 A/cm2 at 1.5 MV/cm.  
Regarding the division and separation of process gases, PG 0061 teaches that process gases may be mixed outside the chamber or mixed in the chamber.  Selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  See also MPEP 2144.04(IV)C.  Therefore, the division of process gases commensurate with the claims is prima facie obvious.
Regarding the concentration of hydrogen in the second gas stream and the flow rate of the composite second stream, PG 0125 discloses flow rates of 4 sccm diborane and 76 sccm argon, as well as 13 sccm diborane and 247 sccm argon.  PG 0127 discloses that hydrogen is directly substitutable for argon.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of WO ‘143 to replace argon with hydrogen as a carrier gas for diborane, as both materials are prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also MPEP 2144.07.  Both recited flow rates of argon, when substituted for hydrogen, fall within the claimed range.  Both recited flow rates of the composite stream, when substituted for hydrogen, fall within the claimed range.
Regarding the inclusion of concentration of hydrogen and e.g. argon in the first process stream, PG 0061 discloses that additional carrier gas may be used with process gases, and that the additional carrier gas may comprise combinations of hydrogen and noble gases.  Argon is exemplified as a noble gas.    The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of WO ‘143 to include e.g. hydrogen and argon as carrier gases for the silane precursor stream, as WO ‘143 teaches a baseline embodiment without them and further teaches that they may be suitably included.  PG 0057 further teaches that lowering the concentration in the process is considered a design improvement.
Regarding the nitrogen-to-silicon atomic ratio, WO ‘143 PG 0071 discloses 25-50 at% nitrogen and 30-50 at% silicon.  This teaching encompasses a range of ratios from 0.5 (25 at% N : 50 at% Si) to 1.67 (50 at% N : 30 at% Si).  The claimed range lies completely within the disclosed range.  Therefore, it would have been prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also MPEP 2144.05(I).
Regarding the leakage current, WO ‘143 teaches that an intended purpose of the silicon boron nitride in its invention is as a structure to be selectively etched to form e.g. vertical memory devices (PG 0008).  Tanaka ’741 is drawn to the formation of e.g. SiBN films (e.g. PG 0025) and notes that for SiN and SiBN films intended to be etched, the electrical properties of the material are considered in the design of the semiconductor product (PG 0007-0008, dielectric constant controls allowable deposition thicknesses; PG 0038, leakage current is advantageously lower in SiBN films).  Figures 2 and 3 show that the flow rate of the boron containing precursor relative to the flow rate of the silicon containing precursor is result-effective with regards to the dielectric constant and leakage current values of the deposited film.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of WO ‘143 to control the ratio of boron containing precursor to silicon containing precursor as suggested by Tanaka ‘741, as WO ‘143 teaches desirably etchable SiBN films for semiconductor applications and Tanaka ‘741 teaches that control of this ratio allows for advantageous control of electrical properties of SiBN films.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  Tanaka ‘741 Figure 3 discloses SiBN films with leakage currents below 1x10-9 A/cm2 at values below 2 MV/cm (triangle tabbed line).
Regarding the boron concentration, Tanaka ‘741 indicates that control of the dielectric constant of the SiBN film is advantageous (PG 0007, 0008, 0037) and further shows (Figure 2) that increasing the concentration of boron precursor in the deposition gas lowers the dielectric constant of the deposited film.  However, Figure 2 does not relate this finding to the boron concentration in the deposited film.  Lu ‘766 is drawn to the use of SiBN films in semiconductor applications (PG 0011) and notes that as the scale of the devices continues to shrink, dielectric properties of the SiBN film become critical to continued operation of the devices (PG 0012).  SiBN is considered to have a more favorable dielectric constant than SiN, the concentration of boron in the SiBN film being responsible for the reduction of the dielectric value relative to SiN (PG 0012).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of WO ‘143 / Tanaka ‘741 to control the boron concentration of the deposited film as suggested by Lu ‘766, as WO ‘143 / Tanaka ‘741 teach that the dielectric constant of the SiBN film is a desirably controlled parameter in semiconductor 
Claim 19 - WO ‘143 / Tanaka ‘741 / Lu ‘766 renders obvious the method of claim 18 wherein the silicon boron nitride layer has a leakage current of about 5 x 10-11 A/cm2 to about 9.9 x 10-10 A/cm2 at 1.5 MV/cm (obtaining a layer with a desired leakage current is prima facie obvious for the same reasons discussed in the rejection of Claim 18), but does not expressly teach or suggest wherein the silicon boron nitride layer comprises about 20 at% of boron (WO ‘143 PG 0071 teaches 15 atomic percent boron), or wherein the silicon boron nitride layer has a nitrogen to silicon atomic ratio of about 1.1 to about 1.4.
Regarding the nitrogen-to-silicon atomic ratio, WO ‘143 PG 0071 discloses 25-50 at% nitrogen and 30-50 at% silicon.  This teaching encompasses a range of ratios from 0.5 (25 at% N : 50 at% Si) to 1.67 (50 at% N : 30 at% Si).  The claimed range lies completely within the disclosed range.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of WO ‘143 / Tanaka ‘741 to select a nitrogen-to-silicon ratio within the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also MPEP 2144.05(I).
Regarding the boron concentration, Tanaka ‘741 indicates that control of the dielectric constant of the SiBN film is advantageous (PG 0007, 0008, 0037) and further shows (Figure 2) that increasing the concentration of boron precursor in the deposition gas lowers the dielectric constant of the deposited .

Claims 1-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘143 in view of Todd ‘084 (U.S. PGPub 2002/0016084), Tanaka ‘741, and Lu ‘766.
Claim 1 – WO ‘143 teaches a method of forming a silicon boron nitride layer (PG 0003, PG 0056, PG 0071), comprising:
positioning a substrate (PG 0083, substrate 3186) on a pedestal (PG 0083, pedestal 3182 comprising holder 3180) in a process region within a process chamber (PG 0083, process chamber body 3172);
heating a pedestal (PG 0083, pedestal 3182 comprising holder 3180) retaining the substrate (PG 0083, substrate 3186) to a deposition temperature (PG 0087, holder is heated to heat the substrate);
introducing a first flow of a first process gas (PG 0056, baseline process gas to deposit silicon nitride) and a second flow of a second process gas (PG 0056, variation, boron is added; PG 0061, gases may be combined before the process chamber or combined in the process chamber) to the process region (PG 0061), wherein:
the first flow of the first process gas comprises:
silane having a flow rate of 200 sccm (e.g. PG 0055, 200 sccm silane),
ammonia having a flow rate of about 1140 sccm (e.g. PG 0055, 1140 sccm ammonia),
nitrogen (N2) having a flow rate of about 9000 sccm (e.g. PG 0055, 9000 sccm nitrogen),
the second flow of the second process gas comprises:
5 molar percent (mol%) of diborane (e.g. PG 0065, diborane, 5 mol% in argon),
95 mol% of argon (e.g. PG 0065, 95% argon with diborane);
forming a plasma concurrently with the first flow of the first process gas and the second flow of the second process gas to the process region (PG 0061, plasma reacts with process gases); and
exposing the substrate to the first process gas, the second process gas, and the plasma to deposit the silicon boron nitride layer on the substrate (PG 0061, 
WO ‘143 does not teach the following limitations of Claim 1:
Wherein the pedestal is heated to a temperature of about 225°C to about 575oC.
Wherein the first and second process gas streams are divided as described.
Wherein the first process gas comprises helium, argon, and hydrogen as described.
Wherein the second process gas comprises hydrogen as described.
Wherein the composite second process gas has the claimed flow rate.
Wherein the silicon boron nitride layer comprises about 18 at% to about 50 at% of boron.
Regarding the pedestal temperature, WO ‘143 teaches an embodiment where the temperature of the substrate on which the silicon nitride film is formed is between about 400 and 650 degrees Celsius (PG 0069).  This overlaps the claimed range of about 225 to about 575 degrees Celsius.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the deposition temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Regarding the division and separation of process gases, PG 0061 teaches that process gases may be mixed outside the chamber or mixed in the chamber.  prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  See also MPEP 2144.04(IV)C.  Therefore, the division of process gases commensurate with the claims is prima facie obvious.
Regarding the concentration of hydrogen in the second gas stream and the flow rate of the composite second stream, PG 0125 discloses flow rates of 4 sccm diborane and 76 sccm argon, as well as 13 sccm diborane and 247 sccm argon.  PG 0127 discloses that hydrogen is directly substitutable for argon.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of WO ‘143 to replace argon with hydrogen as a carrier gas for diborane, as both materials are known to be suitable for the purpose.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also MPEP 2144.07.  Both recited flow rates of argon, when substituted for hydrogen, fall within the claimed range.  Both recited flow rates of the composite stream, when substituted for hydrogen, fall within the claimed range.
Regarding the concentration of helium, argon, and hydrogen in the first process stream, PG 0061 discloses that additional carrier gas may be used with process gases, and that the additional carrier gas may comprise combinations of hydrogen and noble gases.  Argon is exemplified as a noble gas.  Todd ‘084 is drawn to formation of silicon nitride films, preferably by PE-CVD techniques (Abstract), and teaches that the concentration of silicon precursor, inclusive of 4, X can be hydrogen in all cases), is desirably controlled by adjusting its concentration in the process gas stream (PG 0031).  The process gas stream can optionally and suitably include hydrogen, helium, and argon (PG 0031, nitrogen additionally taught).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of WO ‘143 to include a combination of hydrogen, argon, and helium as a carrier gas for silane as suggested by Todd ‘084, as WO ‘143 teaches the inclusion of carrier gas for a silane precursor in PE-CVD deposition comprising hydrogen and noble gases and Todd ‘084 teaches that a combination of inert carrier gases e.g. hydrogen, helium, and argon is a suitable component of a process gas mixture containing silane for PE-CVD deposition. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also MPEP 2144.07.  WO ‘143 PG 0057 teaches that lowering the concentration of silane in the process gas is considered an improvement to the baseline process.  Therefore, the concentration of silane in the process gas, and by extension the concentration of the other gases in the process gas as well, is result-effective with regards to the deposited silicon nitride.  Todd ‘084 teaches that the amount of chemical precursor in the process stream can vary from 0.01 volume percent to 100 volume percent (Todd ‘084 PG 0031).  In the context of the cited embodiment of WO ‘143 (200 sccm silane), this allows for process flows of 200 – 2,000,000 sccm combined flow; the uppermost range of this far exceeds the maximum combined claimed flow rates of hydrogen, helium, and argon (50,000 sccm In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2144.05(II)A.
Regarding the boron concentration, WO ‘143 teaches that an intended purpose of the silicon boron nitride in its invention is as a structure to be selectively etched to form e.g. vertical memory devices (PG 0008).  Tanaka ’741 is drawn to the formation of e.g. SiBN films (e.g. PG 0025) and notes that for SiN and SiBN films intended to be etched, the electrical properties of the material are considered in the design of the semiconductor product (PG 0007-0008, dielectric constant controls allowable deposition thicknesses; PG 0038, leakage current is advantageously lower in SiBN films).  Figures 2 and 3 show that the flow rate of the boron containing precursor relative to the flow rate of the silicon containing precursor is result-effective with regards to the dielectric constant and leakage current values of the deposited film.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of WO ‘143 / Todd ‘084 to control the ratio of boron containing precursor to silicon containing precursor as suggested by Tanaka ‘741, as WO ‘143 teaches desirably etchable SiBN films for semiconductor applications and Tanaka ‘741 teaches that control of this ratio allows for In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  Tanaka ‘741 Figure 3 discloses SiBN films with leakage currents below 1x10-9 A/cm2
Claim 2 - WO ‘143 / Todd ‘084 / Tanaka ‘741 / Lu ‘766 renders obvious the method of claim 1, wherein the silicon boron nitride layer comprises 20 to 45 at% of boron (rendered obvious for the same reasons as discussed in the rejection of Claim 1 above).
Claim 3 - WO ‘143 / Todd ‘084 / Tanaka ‘741 / Lu ‘766 renders obvious the method of claim 1, but does not expressly teach or suggest wherein the silicon boron nitride layer has a nitrogen to silicon atomic ratio of about 1.05 to about 1.5.  WO ‘143 PG 0071 discloses films comprising e.g. 25-50 at% nitrogen and 30-50 at% silicon.  This teaching encompasses a range of ratios from 0.5 (25 at% N : 50 at% Si) to 1.67 (50 at% N : 30 at% Si).  The claimed range lies completely within the disclosed range.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of WO ‘143 to select a nitrogen-to-silicon ratio within the claimed range.  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also MPEP 2144.05(I).
Claim 4 - WO ‘143 / Todd ‘084 / Tanaka ‘741 / Lu ‘766 renders obvious the method of claim 1, wherein the silicon boron nitride layer comprises about 15 at% of hydrogen (The claim requires “about 5 at% to about 15 at%” of hydrogen.  WO ‘143 PG 0071 discloses less than about 18 at% hydrogen may be present in the film.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the atomic hydrogen concentration that corresponds to the claimed range.  In re Malagari
Claim 5 - WO ‘143 / Todd ‘084 / Tanaka ‘741 / Lu ‘766 renders obvious the method of claim 1, but does not expressly teach or suggest wherein the silicon boron nitride layer has a leakage current of less than 1x10-9 A/cm2 at 1.5 MV/cm.  Regarding the leakage current, WO ‘143 teaches that an intended purpose of the silicon boron nitride in its invention is as a structure to be selectively etched to form e.g. vertical memory devices (PG 0008).  Tanaka ’741 is drawn to the formation of e.g. SiBN films (e.g. PG 0025) and notes that for SiN and SiBN films intended to be etched, the electrical properties of the material are considered in the design of the semiconductor product (PG 0007-0008, dielectric constant controls allowable deposition thicknesses; PG 0038, leakage current is advantageously lower in SiBN films).  Figures 2 and 3 show that the flow rate of the boron containing precursor relative to the flow rate of the silicon containing precursor is result-effective with regards to the dielectric constant and leakage current values of the deposited film.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of WO ‘143 to control the ratio of boron containing precursor to silicon containing precursor as suggested by Tanaka ‘741, as WO ‘143 teaches desirably etchable SiBN films for semiconductor applications and Tanaka ‘741 teaches that control of this ratio allows for advantageous control of electrical properties of SiBN films.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control the ratio of boron containing precursor to silicon containing precursor in order to obtain a film with desired leakage current values, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  Tanaka ‘741 Figure 3 -9 A/cm2 at values below 2 MV/cm (triangle tabbed line).
Claim 6 - WO ‘143 / Todd ‘084 / Tanaka ‘741 / Lu ‘766 renders obvious the method of claim 1, but does not teach or suggest wherein the silicon boron nitride layer comprises:
about 60 at% to about 80 at% of boron bonded to silicon; and
about 20 at% to about 40 at% of boron bonded to nitrogen.
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. Since the composition of silicon boron nitride commensurate with claim 1 is taught, the claimed atomic bonding ratios are necessarily present.  See also MPEP 2112.01(II).
Claim 7 - WO ‘143 / Todd ‘084 / Tanaka ‘741 / Lu ‘766 renders obvious the method of claim 1, wherein the deposition temperature is about 350°C to about 560oC (WO ‘143 teaches an embodiment where the temperature of the substrate on which the silicon nitride film is formed is between about 400 and 650 degrees Celsius (WO ‘143 PG 0069).  This overlaps the claimed range of about 350 to about 560 degrees Celsius.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the deposition temperature range that corresponds to the claimed range.  In re Malagari
Claim 8 - WO ‘143 / Todd ‘084 / Tanaka ‘741 / Lu ‘766 renders obvious the method of claim 1, wherein the first flow of the first process gas and the second flow of the second process gas are combined to produce a third flow of a third process gas prior to being introduced into the process region (WO ‘143 PG 0061 teaches that process gases may be mixed outside the chamber or mixed in the chamber.  Selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  See also MPEP 2144.04(IV)C.  Therefore, the mixing regime of process gases commensurate with the claims is prima facie obvious).  
Claim 9 - WO ‘143 / Todd ‘084 / Tanaka ‘741 / Lu ‘766 renders obvious the method of claim 8, but does not teach or suggest wherein the third flow of the third process gas is maintained at a temperature of about 20°C to less than 165oC.  WO ‘143 / Todd ‘084 does not recite a specific process temperature for process gases.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2144.05(II)A.  
Claim 10 - WO ‘143 / Todd ‘084 / Tanaka ‘741 / Lu ‘766 renders obvious the method of claim 1, wherein the first flow of the first process gas comprises:
the silane having a flow rate of 200 sccm (WO ‘143 PG 0055, 200 sccm),
the ammonia having a flow rate of 1140 sccm (WO ‘143 PG 0055, 1140 sccm),
the helium having a flow rate of about 750 sccm to about 15,000 sccm (not expressly taught; as discussed in Claim 1, selection of helium is suitable for purpose; as discussed in Claim 1, differences in concentration will not support patentability in the absence of evidence showing criticality of the concentration),
the nitrogen having a flow rate of about 10,000 sccm to about 20,000 sccm (not expressly taught; WO ‘143 PG 0057 teaches that lowering the concentration of silane in the process is a design improvement; this means that the concentration of silane in the process gas, and by extension the concentration of the other gases in the process gas as well, is result-effective with regards to the deposited silicon nitride.  In the absence of the specifically claimed concentration of nitrogen, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2144.05(II)A.),
the argon having a flow rate of about 200 sccm to about 7,500 sccm (not expressly taught; as discussed in Claim 1, selection of argon is suitable for purpose; as discussed in Claim 1, differences in concentration will not support patentability in the absence of evidence showing criticality of the concentration), and
the hydrogen having a flow rate of about 200 sccm to about 15,000 sccm (not expressly taught; as discussed in Claim 1, selection of hydrogen is suitable 
Claim 11 - WO ‘143 / Todd ‘084 / Tanaka ‘741 / Lu ‘766 renders obvious the method of claim 1, wherein the second flow of the second process gas comprises:
5 mol% of the diborane (WO ‘143 PG 0065, 5 mol% diborane),
95 mol% of the hydrogen (WO ‘143 PG 0065, 95% argon; WO ‘143 PG 0127, hydrogen expressly substitutable for argon), and
a flow rate of 80 sccm (WO ‘143 PG 0125, 80 and 260 sccm separately taught).
Claim 12 - WO ‘143 / Todd ‘084 / Tanaka ‘741 / Lu ‘766 renders obvious the method of claim 1, further comprising maintaining the process region at a pressure of about 2 Torr (WO ‘143 PG 0055, about 2 Torr).  
Claim 13 - WO ‘143 / Todd ‘084 / Tanaka ‘741 / Lu ‘766 renders obvious the method of claim 1, wherein the pedestal is positioned at a process distance between the pedestal and a showerhead of the process chamber (WO ‘143 PG 0101 and WO ‘143 PG 0104, the pedestal position is adjustable), but does not specifically teach or suggest wherein the process distance is about 200 mil to about 1,000 mil.  A specific process distance is not taught in the references.  WO ‘143 PG 0101 teaches that pedestal position is a desirably controlled parameter for particular processes.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select a process distance suitable to produce the desired final product from a given recipe, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 
Claim 14 - WO ‘143 / Todd ‘084 / Tanaka ‘741 / Lu ‘766 renders obvious the method of claim 1, wherein the silicon boron nitride layer is located in a capacitor device disposed on the substrate (WO ‘143 PG 0007, silicon boron nitride layer desirably included in capacitors).  
Claim 15 - WO ‘143 / Todd ‘084 / Tanaka ‘741 / Lu ‘766 renders obvious the method of claim 14, wherein the silicon boron nitride layer is a supporter layer or a stopper layer of the capacitor device (Figure 22, representative film stack; e.g. Figure 26A, silicon nitride selectively etched; WO ‘143 PG 0007, tungsten deposited in recesses thus formed; the structure is used as a vertical memory device and therefore the remaining central core of silicon nitride in the etched layer is a support structure for the capacitor device).
Claim 16 - WO ‘143 / Todd ‘084 / Tanaka ‘741 / Lu ‘766 renders obvious the method of claim 1, wherein the silicon boron nitride layer has a thickness of between about 300-500 Å (e.g. WO ‘143 PG 0070, between about 30-50 nanometers or between about 300-500 Å).
Claim 17 - WO ‘143 / Todd ‘084 / Tanaka ‘741 / Lu ‘766 renders obvious the method of claim 1, but does not expressly teach or suggest:
generating the plasma in a remote plasma system disposed outside of the process chamber; and
transferring the plasma into the process region while depositing the silicon boron nitride layer on the substrate.
WO ‘143 teaches the use of plasma at PG 0055 but does not expressly teach the use of remote plasma.  Todd ‘084 teaches that remote plasma may suitably be used in PE-CVD of silicon nitride at PG 0036 as a direct alternative to 

Claim 20 - WO ‘143 teaches a method of forming a silicon boron nitride layer (PG 0003, PG 0056, PG 0071), comprising:
positioning a substrate (PG 0083, substrate 3186) on a pedestal (PG 0083, pedestal 3182 comprising holder 3180) in a process region within a process chamber (PG 0083, process chamber body 3172);
heating a pedestal (PG 0083, pedestal 3182 comprising holder 3180) retaining the substrate (PG 0083, substrate 3186) to a deposition temperature (PG 0087, holder is heated to heat the substrate);
maintaining the process region at a pressure of about 2 Torr to about 8 Torr (PG 0055, 2 Torr);33PATENTAttorney Docket No.: 44016238US02
introducing a first flow of a first process gas (PG 0056, baseline process gas to deposit silicon nitride) to the process region, wherein the first flow of the first process gas comprises:
silane having a flow rate of 200 sccm (e.g. PG 0055, 200 sccm silane),
ammonia having a flow rate of 1140 sccm (e.g. PG 0055, 1140 sccm ammonia), and
nitrogen (N2) having a flow rate of 9000 sccm (e.g. PG 0055, 9000 sccm nitrogen),
discontinuing the first flow of the first process gases (not expressly taught; however, PG 0070 teaches that films formed by the taught deposition method desirably have thicknesses from 10-110 nanometers, more preferably 30-50 nanometers.  Since the presence of deposition gases is inherently result-effective to a CVD process (the gas must be present for deposition to occur), it would be obvious to modify the invention of WO ‘143 to terminate the flow of deposition gases, e.g. the silane-containing deposition gases, in order to control the final deposition thickness of the film since the reference teaches that controlled thicknesses of deposited film are desirable);
forming a plasma concurrently with a second flow of the second process gas to the process region (PG 0061, plasma reacts with process gases), wherein the second flow of the second process gas has a flow rate of 80 sccm (PG 0125, separately 80 and 260 sccm of diborane in argon) and comprises 5 molar percent (mol%) of diborane (e.g. PG 0065, diborane, 5 mol% in argon) and 95 mol% of argon (e.g. PG 0065, 95% argon with diborane); and
forming the silicon boron nitride layer on the substrate (PG 0061, plasma reacts with process gases to form silicon boron nitride).
WO ‘143 does not teach the following limitations of Claim 1:
Wherein the pedestal is heated to a temperature of about 225°C to about 575oC.
Wherein the first process gas comprises helium, argon, and hydrogen as described.
Wherein the second process gas comprises hydrogen as described.
Wherein the composite second process gas has the claimed flow rate.
Wherein the silicon boron nitride layer comprises about 18 at% to about 40 at% of boron.
Regarding the pedestal temperature, WO ‘143 teaches an embodiment where the temperature of the substrate on which the silicon nitride film is formed is between about 400 and 650 degrees Celsius (PG 0069).  This overlaps the claimed range of about 225 to about 575 degrees Celsius.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the deposition temperature range that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Regarding the concentration of hydrogen in the second gas stream and the flow rate of the composite second stream, PG 0125 discloses flow rates of 4 sccm diborane and 76 sccm argon, as well as 13 sccm diborane and 247 sccm argon.  PG 0127 discloses that hydrogen is directly substitutable for argon.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of WO ‘143 to replace argon with hydrogen as a carrier gas for diborane, as both materials are known to be suitable for the purpose.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also MPEP 2144.07.  Both recited flow rates of argon, 
Regarding the concentration of helium, argon, and hydrogen in the first process stream, PG 0061 discloses that additional carrier gas may be used with process gases, and that the additional carrier gas may comprise combinations of hydrogen and noble gases.  Argon is exemplified as a noble gas.  Todd ‘084 is drawn to formation of silicon nitride films, preferably by PE-CVD techniques (Abstract), and teaches that the concentration of silicon precursor, inclusive of silane (PG 0029, SiX4, X can be hydrogen in all cases), is desirably controlled by adjusting its concentration in the process gas stream (PG 0031).  The process gas stream can optionally and suitably include hydrogen, helium, and argon (PG 0031, nitrogen additionally taught).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of WO ‘143 to include a combination of hydrogen, argon, and helium as a carrier gas for silane as suggested by Todd ‘084, as WO ‘143 teaches the inclusion of carrier gas for a silane precursor in PE-CVD deposition comprising hydrogen and noble gases and Todd ‘084 teaches that a combination of inert carrier gases e.g. hydrogen, helium, and argon is a suitable component of a process gas mixture containing silane for PE-CVD deposition. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also MPEP 2144.07.  WO ‘143 PG 0057 teaches that lowering the concentration of silane in the process In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2144.05(II)A.
Regarding the boron concentration, WO ‘143 teaches that an intended purpose of the silicon boron nitride in its invention is as a structure to be selectively etched to form e.g. vertical memory devices (PG 0008).  Tanaka ’741 is drawn to the formation of e.g. SiBN films (e.g. PG 0025) and notes that for SiN and SiBN films intended to be etched, the electrical properties of the material are considered in the design of the semiconductor product (PG 0007-0008, dielectric constant controls allowable deposition thicknesses; PG 0038, leakage current is In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  Tanaka ‘741 Figure 3 discloses SiBN films with leakage currents below 1x10-9 A/cm2 at values below 2 MV/cm (triangle tabbed line).  However, Figure 2 of Tanaka ‘741 does not relate this finding to the boron concentration in the deposited film.  Lu ‘766 is drawn to the use of SiBN films in semiconductor applications (PG 0011) and notes that as the scale of the devices continues to shrink, dielectric properties of the SiBN film become critical to continued operation of the devices (PG 0012).  SiBN is considered to have a more favorable dielectric constant than SiN, the concentration of boron in the SiBN film being responsible for the reduction of the .

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 21 JAN 2022, with respect to the rejection(s) of claim(s) 1, 18, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the cited prior art in combination with Tanaka ‘741 and Lu ‘766 where applicable.
Applicant argues that Claims 1, 18, and 20 overcome the prior art in the absence of an express teaching of at least 18 at% boron in the deposited film. Examiner acknowledges the lack of an express teaching in WO ‘143 , Todd ‘084, and Tanaka ‘741 of a boron concentration greater than 15 at%.  Therefore, Examiner withdraws the previous rejection of Claims 1, 18, and 20 based solely on any combination of these references.  However, after additional search and consideration, Examiner proposes to combine Tanaka ‘741 (where necessary) and Lu ‘766 (in all cases) with the references previously cited for Claims 1, 18, and 20 to teach every limitation of the claims as amended.  As discussed in the rejection above, Tanaka ‘741 teaches that control of the dielectric 
The remainder of Applicant's arguments filed 21 JAN 2022 have been fully considered but they are not persuasive.
Applicant argues that Claims 1, 18, and 20 overcome the prior art in the absence of an express teaching of the two discretely claimed gas flows. Examiner acknowledges the lack of an express teaching but notes the precedent that, in the absence of evidence to the contrary, the order of mixing precursors is prima facie obvious.
Applicant argues that Claims 1, 18, and 20 overcome the prior art in the absence of an express teaching of supplying diborane in hydrogen in the claimed percentage ranges. Examiner notes that WO '143 PG 0127 discloses 5% diborane in 95% argon and expressly teaches that argon and hydrogen are considered as suitable alternative materials; therefore, 5% diborane in 95% hydrogen is prima facie obvious. Applicant's related argument that argon is an inert gas while hydrogen is a reducing gas is noted, but Examiner again notes the direct teaching that the gases are considered substitutes for each other in WO '143.
Applicant argues that Claim 19 (and by extension Claim 2, which is not separately argued) overcomes the prior art in the absence of an express teaching of at least 20 at% boron in the deposited film. Examiner acknowledges the lack of an express teaching but maintains the increased boron concentration would have been rendered obvious and desirable by the teachings of Tanaka '741 and Lu ‘766 as discussed above.
Applicant argues that Claim 19 overcomes the prior art in the absence of an express teaching of the claimed leakage current. Examiner acknowledges the lack of an express teaching but maintains the selection of a particularly desired leakage current would have been rendered obvious and desirable by the teachings of Tanaka '741 as discussed above.
Applicant argues that Claim 6 overcomes the prior art in the absence of an express teaching of the claimed material composition deposited. Examiner acknowledges the lack of an express teaching, but maintains that the selection of a particular boron concentration is obvious in view of Tanaka '741 and Lu ‘766 as discussed above. Once the particular material is obtained with concentrations commensurate with Claims 1 and 6 (noting that the only constrained material concentration is boron outside of requiring silicon and nitrogen generally), materials having a composition commensurate with the claims are presumed to have the properties commensurate with the claims under in re Spada.
Applicant argues that Claim 5 specifically (and all other dependent claims implicitly) are allowable if they depend from an allowable independent claim. Examiner notes that at the present time, no independent claim is held to be allowable; therefore no dependent claim can be held allowable on that basis. In the absence of arguments to a particular dependent claim which show how the claim is distinguished over the prior art, Examiner maintains the propriety of rejections to said dependent claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL G MILLER/             Examiner, Art Unit 1712           

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712